United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS            September 10, 2003
                      FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                      _______________________

                            No. 02-31112
                      _______________________


                          DAVID MARTIN,

                                                Plaintiff-Appellant,

                              versus

                       PRIDE OFFSHORE, INC.,

                                                Defendant-Appellee.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                   Lower Docket No. 99-CV-3357



Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

          The court has considered appellant’s position in light of

oral argument, the briefs and pertinent portions of the record.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

          AFFIRMED.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.